 



EXHIBIT 10.01
EXECUTION VERSION
 
CREDIT AGREEMENT
dated as of
July 12, 2006
among
SYMANTEC CORPORATION
The Lenders Party Hereto
and
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION
as Administrative Agent

and
CITICORP USA, INC.
as Syndication Agent

and
BANK OF AMERICA, N.A.,
MORGAN STANLEY BANK and
UBS LOAN FINANCE LLC
as Co-Documentation Agents

 
J.P. MORGAN SECURITIES INC.,
and
CITIGROUP GLOBAL MARKETS INC.
as Joint Bookrunners and Joint Lead Arrangers
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   ARTICLE I DEFINITIONS     1  
 
  SECTION 1.01   Defined Terms     1  
 
  SECTION 1.02   Classification of Loans and Borrowings     15  
 
  SECTION 1.03   Terms Generally     15  
 
  SECTION 1.04   Accounting Terms; GAAP     15  
 
                ARTICLE II THE CREDITS     16  
 
  SECTION 2.01   Commitments     16  
 
  SECTION 2.02   Loans and Borrowings     16  
 
  SECTION 2.03   Requests for Revolving Borrowings     17  
 
  SECTION 2.04   [Reserved]     17  
 
  SECTION 2.05   Swingline Loans     17  
 
  SECTION 2.06   [Reserved]     18  
 
  SECTION 2.07   Funding of Borrowings     18  
 
  SECTION 2.08   Interest Elections     19  
 
  SECTION 2.09   Termination and Reduction of Commitments     20  
 
  SECTION 2.10   Repayment of Loans; Evidence of Debt     21  
 
  SECTION 2.11   Prepayment of Loans     21  
 
  SECTION 2.12   Fees     22  
 
  SECTION 2.13   Interest     23  
 
  SECTION 2.14   Alternate Rate of Interest     23  
 
  SECTION 2.15   Increased Costs     24  
 
  SECTION 2.16   Break Funding Payments     25  
 
  SECTION 2.17   Taxes     25  
 
  SECTION 2.18   Payments Generally; Pro Rata Treatment; Sharing of Set-offs    
27  
 
  SECTION 2.19   Mitigation Obligations; Replacement of Lenders     28  
 
  SECTION 2.20   Increase in the Aggregate Commitments     29  
 
  SECTION 2.21   Extension of Maturity Date     30  
 
                ARTICLE III REPRESENTATIONS AND WARRANTIES     33  
 
  SECTION 3.01   Organization; Powers     33  
 
  SECTION 3.02   Authorization; Enforceability     33  
 
  SECTION 3.03   Governmental Approvals; No Conflicts     33  
 
  SECTION 3.04   Financial Condition; No Material Adverse Change     33  
 
  SECTION 3.05   Properties     34  
 
  SECTION 3.06   Litigation and Environmental Matters     34  
 
  SECTION 3.07   Compliance with Laws and Agreements     34  
 
  SECTION 3.08   Investment and Holding Company Status     34  
 
  SECTION 3.09   Taxes     34  
 
  SECTION 3.10   ERISA     35  
 
  SECTION 3.11   Disclosure     35  

i



--------------------------------------------------------------------------------



 



 

                              Page   ARTICLE IV CONDITIONS     35  
 
  SECTION 4.01   Effective Date     35  
 
  SECTION 4.02   Each Credit Event     36  
 
                ARTICLE V AFFIRMATIVE COVENANTS     36  
 
  SECTION 5.01   Financial Statements; Ratings Change and Other Information    
36  
 
  SECTION 5.02   Notices of Material Events     38  
 
  SECTION 5.03   Existence; Conduct of Business     38  
 
  SECTION 5.04   Payment of Obligations     38  
 
  SECTION 5.05   Maintenance of Properties; Insurance     38  
 
  SECTION 5.06   Books and Records; Inspection Rights     38  
 
  SECTION 5.07   Compliance with Laws     39  
 
  SECTION 5.08   Use of Proceeds     39  
 
  SECTION 5.09   Consolidated Leverage Ratio     39  
 
                ARTICLE VI NEGATIVE COVENANTS     39  
 
  SECTION 6.01   Liens     40  
 
  SECTION 6.02   Fundamental Changes     40  
 
  SECTION 6.03   Subsidiary Indebtedness     41  
 
                ARTICLE VII EVENTS OF DEFAULT     41  
 
                ARTICLE VIII THE ADMINISTRATIVE AGENT     43  
 
                ARTICLE IX MISCELLANEOUS     45  
 
  SECTION 9.01   Notices     45  
 
  SECTION 9.02   Waivers; Amendments     46  
 
  SECTION 9.03   Expenses; Indemnity; Damage Waiver     47  
 
  SECTION 9.04   Successors and Assigns     48  
 
  SECTION 9.05   Survival     51  
 
  SECTION 9.06   Counterparts; Integration; Effectiveness     51  
 
  SECTION 9.07   Severability     52  
 
  SECTION 9.08   Right of Setoff     52  
 
  SECTION 9.09   Governing Law; Jurisdiction; Consent to Service of Process    
52  
 
  SECTION 9.10   WAIVER OF JURY TRIAL     53  
 
  SECTION 9.11   Headings     53  
 
  SECTION 9.12   Confidentiality     53  
 
  SECTION 9.13   Interest Rate Limitation     54  
 
  SECTION 9.14   USA PATRIOT Act     54  

ii

 



--------------------------------------------------------------------------------



 



SCHEDULES:
Schedule 1.01 — Subsidiaries Excluded from Material Subsidiaries
Schedule 2.01 — Commitments
Schedule 3.06 — Disclosed Matters
Schedule 6.01 — Liens
Schedule 6.03 – Subsidiary Indebtedness
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Revolving Note
Exhibit C — Form of Opinion of Borrower’s Counsel
Exhibit D — Form of Guaranty
iii

 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of July 12, 2006, among SYMANTEC CORPORATION
as Borrower, the LENDERS party hereto, and JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION, as Administrative Agent.
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in
effect on such day plus 1% and (c) the Federal Funds Effective Rate in effect on
such day plus 1/2 of 1%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Base CD Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate, respectively.
     “Anniversary Date” means July 12, 2007 and July 12 in each succeeding
calendar year occurring during the term of this Agreement.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

1



--------------------------------------------------------------------------------



 



     “Applicable Rate” means, for any day, with respect to any Eurodollar
Revolving Loan, or with respect to the facility fees or utilization fees payable
hereunder, as the case may be, the applicable rate per annum set forth across
from the caption “Applicable Margin”, “Facility Fee ” or “Utilization Fee” in
the table below, as the case may be, based upon the Consolidated Leverage Ratio,
as more fully described below.

                                              Level 1   Level 2   Level 3  
Level 4   Level 5     Less than or   Less than or   Less than or         equal
to   equal to   equal to     Consolidated   Less than or   1.00:1.00 but  
1.75:1.00 but   2.25:1.00 but   Greater Leverage   equal to   greater than  
greater than   greater than   than Ratio   0.50:1.00   0.50:1.00   1.00:1.00  
1.75:1.00   2.25:1.00  
Facility Fee
    0.060 %     0.070 %     0.080 %     0.100 %     0.150 %
Applicable Margin
    0.190 %     0.230 %     0.270 %     0.350 %     0.500 %
Utilization Fee
    0.050 %     0.050 %     0.100 %     0.100 %     0.100 %

     The Consolidated Leverage Ratio shall be determined on the basis of the
most recent certificate of the Borrower to be delivered pursuant to
Section 5.01(a) or (b), as the case may be, for the most recently ended fiscal
quarter or fiscal year of the Borrower, as applicable, and any change in the
Consolidated Leverage Ratio shall be effective one Business Day after the date
on which the Administrative Agent receives such certificate, provided, that
until the Borrower has delivered to the Administrative Agent such certificate
pursuant to Section 5.01(b) in respect of the first fiscal quarter of fiscal
2007, the Consolidated Leverage Ratio shall be deemed to be at Level 3;
provided, further, that for so long as the Borrower has not delivered such
certificate when due pursuant to Section 5.01(a) or (b), as the case may be, the
Consolidated Leverage Ratio shall be deemed to be at Level 4 until the
respective certificate is delivered to the Administrative Agent.
     “Approved Fund” has the meaning assigned to such term in Section 9.04.
     “Assessment Rate” means, for any day, the annual assessment rate in effect
on such day that is payable by a member of the Bank Insurance Fund classified as
“well capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be determined by the Administrative Agent to be representative of the cost of
such insurance to the Lenders.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by

2



--------------------------------------------------------------------------------



 



Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Base CD Rate” means the sum of (a) the Three Month Secondary CD Rate
multiplied by the Statutory Reserve Rate plus (b) the Assessment Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Symantec Corporation, a Delaware corporation.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.
     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated;
or (c) the acquisition of direct or indirect Control of the Borrower by any
Person or group.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the

3



--------------------------------------------------------------------------------



 



interpretation or application thereof by any Governmental Authority charged with
the enforcement, interpretation or administration thereof after the date of this
Agreement or (c) compliance by any Lender (or, for purposes of Section 2.15(b),
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement.
     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or
Swingline Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Swingline Loans
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,000,000,000.
     “Commitment Increase” has the meaning set forth in Section 2.20(a) hereof.
     “Consolidated EBITDA” means, with respect to any Person for any period, an
amount equal to (a) Consolidated Net Income (before discontinued operations) of
such Person for such period plus (b) the sum of, in each case to the extent
included in the calculation of such Consolidated Net Income of such Person for
such period in accordance with GAAP, but without duplication, (i) any provision
for income taxes, (ii) Consolidated Interest Expense, (iii) depreciation,
depletion, and amortization of intangibles or financing or acquisition costs,
(iv) all non-cash charges and non-cash losses for such period (including, but
not limited to, stock option expense and restructuring and impairment charges)
and (v)(A) for the fiscal quarter ending September 30, 2005, $136,300,000,
(B) for the fiscal quarter ending December 30, 2005, $104,200,000, and (C) for
the fiscal quarter ending March 31, 2006, $61,300,000, (such amounts being the
amounts of deferred revenue written off as part of accounting adjustments in
connection with the Borrower’s acquisition of VERITAS Software Corporation and
its subsidiaries) minus (c) the sum of, in each case to the extent included in
the calculation of Consolidated Net Income of such Person for such period in
accordance with GAAP, but without duplication, (i) any credit for income tax,
(ii) any amounts of interest income, (iii) gains from extraordinary items for
such period, (iv) any aggregate net gain from the sale, exchange or other
disposition of capital assets by such Person, (v) cash payments for previously
reserved charges and (vi) any other non-cash gains which have been added in
determining Consolidated Net Income.

4



--------------------------------------------------------------------------------



 



     “Consolidated Funded Debt” of any person means (a) all obligations of such
person that would be classified as indebtedness in accordance with GAAP,
(b) obligations of such person with respect to letters of credit, whether drawn
or undrawn, contingent or otherwise and (c) all guarantees or other contingent
obligations of such person with respect to any indebtedness of others,
determined on a consolidated basis in accordance with GAAP.
     “Consolidated Interest Expense” means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).
     “Consolidated Leverage Ratio” means, as of the last day of any period, the
ratio of (a) Consolidated Funded Debt on such day to (b) Consolidated EBITDA for
such period.
     “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under any Loan
Document) or requirement of law applicable to such Subsidiary.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
     “dollars” or “$” refers to lawful money of the United States of America.

5



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal

6



--------------------------------------------------------------------------------



 



from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any United States withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

7



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business, or customary
indemnification obligations entered into in connection with any acquisition or
disposition of assets or of other entities (other than to the extent that the
primary obligations that are the subject of such Guarantee would be considered
Indebtedness hereunder).
     “Guarantor” means any Material Subsidiary of the Borrower that has
delivered the Guaranty pursuant to Section 4.01(e) or a Guaranty Supplement
pursuant to Section 5.10 hereof.
     “Guaranty” has the meaning set forth in Section 4.01(e) hereof.
     “Guaranty Supplement” has the meaning set forth in the Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” of any Person at any date means, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all

8



--------------------------------------------------------------------------------



 



indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all redeemable preferred capital stock of such
Person, (h) all Guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) for the purposes of Section 7(h) only, the net
obligations of such Person in respect of all Swap Agreements entered into with a
particular counterparty. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Information Memorandum” means the Confidential Information Memorandum
dated June, 2006 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, a shorter period, or nine or twelve
months) thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which

9



--------------------------------------------------------------------------------



 



there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan Documents” means this Agreement, the Notes (if any) and the Guaranty
and any supplements to the Guaranty delivered pursuant to Section 5.10 hereof.
     “Loan Parties” means the Borrower and the Guarantors.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or operations of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its
obligations under this Agreement or

10



--------------------------------------------------------------------------------



 



any of the other Loan Documents or (c) the rights of or benefits available to
the Lenders under this Agreement and the other Loan Documents.
     “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in a principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Swap Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Subsidiary would be required to pay if
such Swap Agreement were terminated at such time.
     “Material Subsidiary” means, at any date of determination, a Domestic
Subsidiary of the Borrower (other than as set forth on Schedule 1.01) that,
either individually or together with its Subsidiaries, taken as a whole, has
total assets exceeding $50,000,000 as of the most recent available quarterly or
year-end financial statements; provided however that a Domestic Subsidiary shall
not be a Material Subsidiary if the provision of a Guaranty by it would give
rise to or increase the amount includable in income of the Company pursuant to
Section 956 of the Code.
     “Maturity Date” means July 11, 2011.
     “Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
     “Minority Interests” means any shares of stock of any class of a Subsidiary
(other than directors’ qualifying shares as required by law) that are not owned
by the Borrower and/or one or more of its Subsidiaries.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement and the other Loan Documents.
Other Taxes shall not include any Excluded Taxes.
     “Participant” has the meaning set forth in Section 9.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

11



--------------------------------------------------------------------------------



 



     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, landlord’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII or securing appeal or other surety
bonds relating to such judgments;
     (f) Liens arising under repurchase agreements, reverse repurchase
agreements, securities lending and borrowing agreements and similar
transactions;
     (g) Liens arising from precautionary filings in respect of operating
leases;
     (h) Liens arising from leases, licenses, subleases or sublicenses which do
not (A) interfere in any material respect with the business of the Borrower or
any Subsidiary or (B) secure any Indebtedness;
     (i) Liens on cash collateral or government securities to secure obligations
under Swap Agreements and letters of credit, provided, that the aggregate value
of such collateral so pledged by the Borrower and its Subsidiaries does not at
any time exceed $25 million in the aggregate;
     (j) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (k) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating or similar agreements entered
into in the ordinary course of business;
     (l) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
     provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

12



--------------------------------------------------------------------------------



 



     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
     “Register” has the meaning set forth in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having at least 51% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding at least 51% of the aggregate unpaid principal amount of the
total Revolving Credit Exposures at such time.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its Swingline Exposure at such time.
     “Revolving Loan” means a Loan made pursuant to Section 2.03.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

13



--------------------------------------------------------------------------------



 



     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.
     “Subsidiary” means any subsidiary of the Borrower.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Three Month Secondary CD Rate” means, for any day, the secondary market
rate for three month certificates of deposit reported as being in effect on such
day (or, if such day is not a Business Day, the next preceding Business Day) by
the Board through the public information telephone line of the Federal Reserve
Bank of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for three
month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the

14



--------------------------------------------------------------------------------



 



Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and the use of the proceeds thereof.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose),

15



--------------------------------------------------------------------------------



 



regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
THE CREDITS
          SECTION 2.01 Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the sum of the total Revolving Credit Exposures
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
          SECTION 2.02 Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Subject to Section 2.14, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $10,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments. Each Swingline Loan
shall be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
five Eurodollar Revolving Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

16



--------------------------------------------------------------------------------



 



          SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, one Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
          If no election as to the Type of Revolving Borrowing is specified,
then the requested Revolving Borrowing shall be an ABR Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          SECTION 2.04 [Reserved].
          SECTION 2.05 Swingline Loans. (a) Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the sum of the total Revolving Credit Exposures exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
          (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 1:00 p.m. New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and

17



--------------------------------------------------------------------------------



 



shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.
          (c) The Swingline Lender may by written notice given to the
Administrative Agent not later than 10:00 a.m., New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding. Such notice shall
specify the aggregate amount of Swingline Loans in which Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrower (or other party
on behalf of the Borrower) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
          SECTION 2.06 [Reserved].
          SECTION 2.07 Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to

18



--------------------------------------------------------------------------------



 



an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.08 Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefore, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

19



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.
          SECTION 2.09 Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the total Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction

20



--------------------------------------------------------------------------------



 



of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
          SECTION 2.10 Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, and (ii) to the Swingline Lender the then unpaid principal
amount of each Swingline Loan on the earlier of the Maturity Date and the first
date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least two Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein (absent manifest error); provided
that the failure of any Lender or the Administrative Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns in
substantially the form of Exhibit B attached hereto. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
          SECTION 2.11 Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing,

21



--------------------------------------------------------------------------------



 



not later than 12:00 noon, New York City time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Revolving
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 2:00 p.m., New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13 and any costs
incurred as contemplated by Section 2.16.
          SECTION 2.12 Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the relevant percentage set forth across from the heading “Facility
Fee” in the definition of “Applicable Rate” on the daily amount of the
Commitment of such Lender (whether used or unused) during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Revolving Credit
Exposure after its Commitment terminates, then such facility fee shall continue
to accrue on the daily amount of such Lender’s Revolving Credit Exposure from
and including the date on which its Commitment terminates to but excluding the
date on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
          (b) For each day on which the outstanding Loans exceed 50% of the
Commitments, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender, a utilization fee equal to the quotient obtained by
dividing (A) the product of (1) the aggregate outstanding Loans on such day and
(2) the relevant percentage set forth across from the heading “Utilization Fee”
in the definition of “Applicable Rate” by (B) 360. This Utilization Fee shall be
paid quarterly in arrears on the first Business Day of each January, April, July
and October of each year, and on the Maturity Date.
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

22



--------------------------------------------------------------------------------



 



          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of facility fees and participation fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.
          SECTION 2.13 Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
in the case of a Eurodollar Revolving Loan, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the relevant percentage set
forth across from the heading “Applicable Rate”.
          (c) Notwithstanding the foregoing, at all times when a Default has
occurred hereunder and is continuing, all amounts outstanding hereunder shall
bear interest, after as well as before judgment, at a rate per annum equal to
(i) in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefore, accrued interest on such Loan shall be payable on the effective date
of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
          SECTION 2.14 Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

23



--------------------------------------------------------------------------------



 



then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
          SECTION 2.15 Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender for
such additional costs incurred or reduction suffered.
          (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
          (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or

24



--------------------------------------------------------------------------------



 



reductions and of such Lender’s intention to claim compensation therefore;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
          SECTION 2.16 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.11(b) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefore (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.
          SECTION 2.17 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefore, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including

25



--------------------------------------------------------------------------------



 



Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party;
     (ii) duly completed copies of Internal Revenue Service Form W-ECI;
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     In addition, each Lender shall deliver such other documentation prescribed
by applicable law as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.
          (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses

26



--------------------------------------------------------------------------------



 



of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
          SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
          (c) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in Swingline Loans
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery,

27



--------------------------------------------------------------------------------



 



without interest, and (ii) the provisions of this paragraph shall not be
construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.
          SECTION 2.19 Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its

28



--------------------------------------------------------------------------------



 



interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          SECTION 2.20 Increase in the Aggregate Commitments
          . (a) The Borrower may, not more than once in any year, by notice to
the Administrative Agent, request that the aggregate amount of the Commitments
be increased by a minimum amount equal to $100,000,000 or an integral multiple
of $100,000,000 in excess thereof (each a “Commitment Increase”), to be
effective as of a date that is at least 90 days prior to the scheduled Maturity
Date then in effect (the “Increase Date”) as specified in the related notice to
the Administrative Agent; provided, however, that no Event of Default, or event
that with the giving of notice or passage of time or both would constitute an
Event of Default, shall have occurred and be continuing as of the date of such
request or as of the applicable Increase Date, or shall occur as a result
thereof and, provided, further, that at no time shall the total aggregate
Commitments hereunder exceed $1,500,000,000.
          (b) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment. If the Lenders
notify the Administrative Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Administrative Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or

29



--------------------------------------------------------------------------------



 



more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $25,000,000 or an integral multiple
of $1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.20(c) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Maturity Date in accordance with Section 2.21(c),
an “Assuming Lender”) shall become a Lender party to this Agreement as of such
Increase Date and the Commitment of each Increasing Lender for such requested
Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Lender pursuant to the last sentence of Section 2.20(b)) as of
such Increase Date; provided, however, that the Administrative Agent shall have
received on or before such Increase Date the following, each dated such date:
          (i) (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel) in form and
substance satisfactory to the Administrative Agent;
          (ii) an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Assuming Lender, the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and
          (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Administrative Agent.
          (e) On each Increase Date, upon fulfillment of the conditions set
forth in Section 2.20(d), in the event any Revolving Loans are then outstanding,
(i) each relevant Increasing Lender and Assuming Lender shall make available to
the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to the applicable
Commitment Increase and the application of such amounts to make payments to such
other Lenders, the Revolving Loans to be held ratably by all Lenders as of such
date in accordance with their respective Commitments (after giving effect to the
Commitment Increase), (ii) the Borrower shall be deemed to have prepaid and
reborrowed all outstanding Revolving Loans made to it as of such Commitment
Increase Date (with each such borrowing to consist of Revolving Loans, with
related Interest Periods if applicable, specified in a notice delivered by the
Borrower in accordance with the requirements of Section 2.02) and (iii) the
Borrower shall pay to the Lenders the amounts, if any, payable under Section
2.16 as a result of such prepayment.
          SECTION 2.21 Extension of Maturity Date

30



--------------------------------------------------------------------------------



 



          . (a) At least 45 days but not more than 60 days prior to the next
Anniversary Date, the Borrower, by written notice to the Administrative Agent,
may request an extension of the Maturity Date in effect at such time by one
calendar year from its then scheduled expiration. The Administrative Agent shall
promptly notify each Lender of such request, and each Lender shall in turn, in
its sole discretion, not later than 30 days prior to such next Anniversary Date,
notify the Borrower and the Administrative Agent in writing as to whether such
Lender will consent to such extension. If any Lender shall fail to notify the
Administrative Agent and the Borrower in writing of its consent to any such
request for extension of the Maturity Date at least 30 days prior to the next
Anniversary Date, such Lender shall be deemed to be a Declining Lender with
respect to such request. The Administrative Agent shall notify the Borrower not
later than 25 days prior to such next Anniversary Date of the decision of the
Lenders regarding the Borrower’s request for an extension of the Maturity Date.
          (b) If all of the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.21, the Maturity Date in effect
at such time shall, effective as at such next Anniversary Date (the “Extension
Date”), be extended for one calendar year; provided that on each Extension Date,
no Event of Default, or event that with the giving of notice or passage of time
or both would constitute an Event of Default, shall have occurred and be
continuing, or shall occur as a consequence thereof. If less than all of the
Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.21, the Maturity Date in effect at such time shall,
effective as at the applicable Extension Date, be extended as to those Lenders
that so consented (each an “Extending Lender”) but shall not be extended as to
any other Lender (each a “Declining Lender”). To the extent that the Maturity
Date is not extended as to any Lender pursuant to this Section 2.21 and the
Commitment of such Lender is not assumed in accordance with subsection (c) of
this Section 2.21 on or prior to the applicable Extension Date, the Commitment
of such Declining Lender shall automatically terminate in whole on such
unextended Maturity Date without any further notice or other action by the
Borrower, such Lender or any other Person and any outstanding Loans, together
with accrued and unpaid interest, fees and other amounts due to such Declining
Lender shall be paid in full on such unextended Maturity Date; provided that
such Declining Lender’s rights under Sections 2.15, 2.17 and 9.03 shall survive
the Maturity Date for such Lender as to matters occurring prior to such date. It
is understood and agreed that no Lender shall have any obligation whatsoever to
agree to any request made by the Borrower for any requested extension of the
Maturity Date.
          (c) If there are any Declining Lenders, the Borrower may arrange for
one or more Extending Lenders or other Eligible Assignees (each such Eligible
Assignee that accepts an offer to assume a Declining Lender’s Commitment as of
the applicable Extension Date being an “Assuming Lender”) to assume, effective
as of the Extension Date, any Declining Lender’s Commitment and all of the
obligations of such Declining Lender under this Agreement thereafter arising,
without recourse to or warranty by, or expense to, such Declining Lender;
provided, however, that the amount of the Commitment of any such Assuming Lender
as a result of such substitution shall in no event be less than $50,000,000
unless the amount of the Commitment of such Declining Lender is less than
$50,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:
          (i) any such Extending Lender or Assuming Lender shall have paid to
such Declining Lender (A) the aggregate principal amount of, and any interest
accrued

31



--------------------------------------------------------------------------------



 



and unpaid to the effective date of the assignment on, the outstanding Loans, if
any, of such Declining Lender plus (B) any accrued but unpaid fees owing to such
Declining Lender as of the effective date of such assignment;
          (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Declining Lender, and all other accrued and unpaid
amounts owing to such Declining Lender hereunder, as of the effective date of
such assignment shall have been paid to such Declining Lender; and
          (iii) with respect to any such Assuming Lender, the applicable
processing and recordation fee required under Section 9.04 for such assignment
shall have been paid;
          provided further that such Declining Lender’s rights under
Sections 2.15, 2.17 and 9.03 shall survive such substitution as to matters
occurring prior to the date of substitution. At least three Business Days prior
to any Extension Date, (A) each such Assuming Lender, if any, shall have
delivered to the Borrower and the Administrative Agent an assumption agreement,
in form and substance satisfactory to the Borrower and the Administrative Agent
(an “Assumption Agreement”), duly executed by such Assuming Lender, such
Declining Lender, the Borrower and the Administrative Agent, (B) any such
Extending Lender shall have delivered confirmation in writing satisfactory to
the Borrower and the Administrative Agent as to the increase in the amount of
its Commitment and (C) each Declining Lender being replaced pursuant to this
Section 2.21 shall have delivered to the Administrative Agent any Note or Notes
held by such Declining Lender. Upon the payment or prepayment of all amounts
referred to in clauses (i), (ii) and (iii) of the immediately preceding
sentence, each such Extending Lender or Assuming Lender, as of the Extension
Date, will be substituted for such Declining Lender under this Agreement and
shall be a Lender for all purposes of this Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Declining Lender hereunder shall, by the provisions hereof, be
released and discharged.
          (d) If all of the Extending and Assuming Lenders (after giving effect
to any assignments and assumptions pursuant to subsection (c) of this
Section 2.21) consent in writing to a requested extension (whether by written
consent pursuant to subsection (a) of this Section 2.21, by execution and
delivery of an Assumption Agreement or otherwise) not later than one Business
Day prior to such Extension Date, the Administrative Agent shall so notify the
Borrower, and, so long as no Event of Default, or event that with the giving of
notice or passage of time or both would constitute an Event of Default, shall
have occurred and be continuing as of such Extension Date, or shall occur as a
consequence thereof, the Maturity Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.21,
and all references in this Agreement, and in the Notes, if any, to the “Maturity
Date” shall, with respect to each Extending Lender and each Assuming Lender for
such Extension Date, refer to the Maturity Date as so extended. Promptly
following each Extension Date, the Administrative Agent shall notify the Lenders
(including, without limitation, each Assuming Lender) of the extension of the
scheduled Maturity Date in effect immediately prior thereto and shall thereupon
record in the Register the relevant information with respect to each such
Extending Lender and each such Assuming Lender.

32



--------------------------------------------------------------------------------



 



ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Lenders that:
          SECTION 3.01 Organization; Powers. Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
          SECTION 3.02 Authorization; Enforceability. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Subsidiaries other than such
violations, defaults or payments that could not reasonably be expected to result
in a Material Adverse Effect, and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.
          SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended March 31, 2006, reported on by KPMG LLP, independent public
accountants. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
          (b) Since March 31, 2006, there has been no material adverse change in
the business, financial condition or operations of the Borrower and its
Subsidiaries, taken as a whole.

33



--------------------------------------------------------------------------------



 



          SECTION 3.05 Properties. (a) Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in or rights to use, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.
          (b) Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.06 Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
this Agreement, any other Loan Document or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
          (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, that
could reasonably be expected to result in a Material Adverse Effect.
          SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
          SECTION 3.08 Investment and Holding Company Status. The Borrower is
not (a) an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940 or (b) a “holding company” as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.
          SECTION 3.09 Taxes. Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such

34



--------------------------------------------------------------------------------



 



Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11 Disclosure. The Borrower has disclosed to the Lenders all
agreements and instruments to which it or any of its Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. Neither the
Information Memorandum nor any of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
ARTICLE IV
CONDITIONS
          SECTION 4.01 Effective Date. The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Fenwick & West LLP, counsel for the Borrower, substantially
in the form of Exhibit C hereto. The Borrower hereby requests such counsel to
deliver such opinion.
          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement, the other Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel.

35



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed on behalf of the Borrower by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.
          (e) The Administrative Agent shall have received a guaranty (the
“Guaranty”) in substantially in the form of Exhibit D hereto, executed by each
of the Material Subsidiaries.
          (f) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out of pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
          The Administrative Agent shall notify the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
          SECTION 4.02 Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and the effectiveness of any Commitment
Increase pursuant to Section 2.20 or any Extension of the Maturity Date pursuant
to Section 2.21, is subject to the satisfaction of the following conditions:
          (a) The representations and warranties of the Borrower set forth in
this Agreement (other than as set forth in Section 3.04(b) hereof) and the other
Loan Documents shall be true and correct on and as of the date of such
Borrowing.
          (b) At the time of and immediately after giving effect to such
Borrowing no Default shall have occurred and be continuing.
          Each Borrowing, Commitment Increase and Extension of the Maturity Date
shall be deemed to constitute a representation and warranty by the Borrower on
the date thereof as to the matters specified in paragraphs (a) and (b) of this
Section.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, the Borrower covenants and agrees with the Lenders that:
          SECTION 5.01 Financial Statements; Ratings Change and Other
Information. The Borrower will furnish to the Administrative Agent and each
Lender:
     (a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by KPMG LLP, or other

36



--------------------------------------------------------------------------------



 



independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (c) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 5.09 and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be, provided, that such
information shall be deemed to have been delivered on the date on which such
information has been posted on the Borrower’s website on the Internet at
http://www.symantec.com (or any successor page) or at http://www.sec.gov; and
     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary,

37



--------------------------------------------------------------------------------



 



or compliance with the terms of this Agreement or any other Loan Document, as
the Administrative Agent or any Lender may reasonably request.
          SECTION 5.02 Notices of Material Events. The Borrower will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
          Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03 Existence; Conduct of Business. The Borrower will, and
will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.02.
          SECTION 5.04 Payment of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
          SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain insurance (either by way of
self-insurance or with financially sound and reputable insurance companies) in
such amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.
          SECTION 5.06 Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Subsidiaries to, keep proper books of record and
account in which full, true

38



--------------------------------------------------------------------------------



 



and correct entries are made of all dealings and transactions in relation to its
business and activities as and to the extent required by GAAP. The Borrower
will, and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
          SECTION 5.07 Compliance with Laws. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
          SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used
only for general corporate purposes and stock repurchases under stock repurchase
programs approved by the board of directors of the Borrower. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X, other that the repurchase of stock of the
Borrower in accordance with the stock repurchase programs approved by the board
of directors of the Borrower.
          SECTION 5.09 Consolidated Leverage Ratio. The Borrower shall maintain,
as of the last day of each fiscal quarter of the Borrower, commencing with the
first fiscal quarter of the Borrower following the Effective Date, a
Consolidated Leverage Ratio for the Measurement Period ending on such day, of
not more than 3.0:1.0.
          SECTION 5.10 Additional Guarantors. If, as of the date of the most
recently available financial statements delivered pursuant to Section 5.01(a) or
(b), as the case may be, any Person shall have become a Material Subsidiary,
then the Borrower shall, within 30 days after delivery of such financial
statements, cause such Material Subsidiary to enter into a Guaranty Supplement,
unless (a) such Material Subsidiary is a direct or indirect subsidiary of any
Person that is not a Domestic Subsidiary or (b) in the case of any Person who
shall become a Material Subsidiary as a result of an acquisition by the Borrower
or any of its Subsidiaries, the execution of such a counterpart would violate
any agreement to which such Material Subsidiary shall be party (and which was
not entered into upon or following such acquisition).
ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
the Borrower covenants and agrees with the Lenders that:

39



--------------------------------------------------------------------------------



 



          SECTION 6.01 Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.01; provided that
(i) such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
the Borrower or any Subsidiary; provided that (i) such security interests and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iii) such security
interests shall not apply to any other property or assets of the Borrower or any
Subsidiary; and
     (e) other Liens in an aggregate amount not to exceed $50 million.
          SECTION 6.02 Fundamental Changes. i) The Borrower will not, and will
not permit any Subsidiary to, merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:
     (i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;
     (ii) any Person may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary;

40



--------------------------------------------------------------------------------



 



     (iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Borrower or to another Subsidiary;
     (iv) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; and
     (v) the Borrower or any of its Subsidiaries may sell any Subsidiary (other
than a Material Subsidiary), or substantially all of the capital stock or assets
thereof, provided, that any such sale is for fair market value, determined in
good faith by the board of directors of the Borrower.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related or complementary thereto.
          SECTION 6.03 Subsidiary Indebtedness. Except for (i) Indebtedness of
its Subsidiaries described on Schedule 6.03 hereto, and (ii) Indebtedness of any
Subsidiary of the Borrower acquired after the Closing Date and Indebtedness of a
Person merged or consolidated with or into the Borrower or a Subsidiary of the
Borrower after the Closing Date, which Indebtedness in each case exists at the
time of such acquisition, merger or consolidated and was not created or incurred
in contemplation of such acquisition, merger or consolidation, the Borrower will
not permit the aggregate principal amount of Indebtedness of its Subsidiaries
(excluding any Indebtedness of a Subsidiary owed to the Borrower or another
Subsidiary, but including any Guarantee by a Subsidiary of Indebtedness of the
Borrower) at any time to exceed $250,000,000.
ARTICLE VII
EVENTS OF DEFAULT
          If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any of the Loan Documents, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of three Business Days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant

41



--------------------------------------------------------------------------------



 



to or in connection with this Agreement, any other Loan Document or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect when made or deemed made;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI;
          (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained any of the Loan Documents (other than those
specified in clause (a), (b) or (d) of this Article of this Agreement), and such
failure shall continue unremedied for a period of (i) 60 days in the case of
Sections 5.01(a) or (b), or (ii) 30 days in all other cases, in each case after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);
          (f) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, after
giving effect to any applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness;
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, after giving effect to any applicable grace period, if any, specified
in the agreement or instrument relating to such Material Indebtedness; provided
that this clause (g) shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
          (i) the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment

42



--------------------------------------------------------------------------------



 



for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;
          (j) the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
          (k) one or more judgments for the payment of money in excess of
$50,000,000 individually or $100,000,000 in the aggregate shall be rendered
against the Borrower, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
or
          (m) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
          Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as

43



--------------------------------------------------------------------------------



 



though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective

44



--------------------------------------------------------------------------------



 



activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 20330 Stevens Creek Blvd., Cupertino, CA
95014, Attention of Rossini Zumwalt (Telecopy No. (408) 517 8442), with a copy
to Art Courville (Telecopy No. (408) 517 8121);

45



--------------------------------------------------------------------------------



 



     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, Loan and
Agency Services Group, 10 South Dearborn, 19th Floor, Chicago, IL 60603,
Attention of Judy Warren (Telecopy No. (312) 385-7096), with a copy to JPMorgan
Chase Bank, 560 Mission Street, San Francisco, CA 94105, Attention of Monique
Devlin (Telecopy No. (415) 315-8483);
     (iii) if to the Swingline Lender, to it at JPMorgan Chase Bank, Loan and
Agency Services Group, 10 South Dearborn, 19th Floor, Chicago, IL 60603,
Attention of Judy Warren (Telecopy No. (312) 385-7096); and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
          SECTION 9.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
          (b) Neither this Agreement, any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or

46



--------------------------------------------------------------------------------



 



reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release all or substantially all of the
value of the Guaranty, without the written consent of each Lender or (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent or the Swingline Lender, as the case may be.
          SECTION 9.03 Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable and documented out of pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and (to the extent that the Administrative Agent has notified the
Borrower that it is incurring such out of pocket expenses) administration of
this Agreement, any other Loan Document or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement or any other Loan Document, including its rights
under this Section, or in connection with the Loans made hereunder, including
all such out-of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
          (b) The Borrower shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by or asserted against any Indemnitee arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent

47



--------------------------------------------------------------------------------



 



jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Swingline Lender under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Swingline Lender in its capacity as
such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefore.
          SECTION 9.04 Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
     (A) the Borrower, provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee; and
     (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to

48



--------------------------------------------------------------------------------



 



an assignee that is a Lender with a Commitment immediately prior to giving
effect to such assignment.
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $10,000,000 (or a greater amount
that is an integral multiple of $1,000,000) unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;
     (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
     (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
     (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and
     (E) No Loan Party nor any Affiliate of a Loan Party shall be permitted to
become an assignee hereunder.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the

49



--------------------------------------------------------------------------------



 



interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Swingline Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided

50



--------------------------------------------------------------------------------



 



that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.
          SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in

51



--------------------------------------------------------------------------------



 



Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
          SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
          SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement against the
Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby

52



--------------------------------------------------------------------------------



 



irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12 Confidentiality. (a) Each of the Administrative Agent and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to

53



--------------------------------------------------------------------------------



 



have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          (b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION
9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          (c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR ITS SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.
          SECTION 9.13 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefore) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
          SECTION 9.14 USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  SYMANTEC CORPORATION, as Borrower
 
           
 
  By   /s/ James Beer     
 
   
 
      Name: James Beer    
 
      Title: Executive Vice President & Chief    
 
                Financial Officer    

55



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, individually and as Administrative Agent,
 
           
 
  By   /s/ David F. Gibbs  
 
   
 
      Name: David F. Gibbs    
 
      Title: Managing Director    

56



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC., individually and as        
    Syndication Agent,    
 
           
 
  By   /s/ Aurum Spiegel
 
   
 
      Name: Aurum Spiegel    
 
      Title: Vice President    

57



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., individually and as    
     Co-Documentation Agent    
 
           
 
  By   /s/ Kevin M. McMahon
 
   
 
      Name: Kevin M. McMahon    
 
      Title: Senior Vice President    

58



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY BANK, individually and as    
     Co-Documentation Agent    
 
           
 
  By   /s/ Daniel Twenge
 
   
 
      Name: Daniel Twenge    
 
      Title: Authorized Signatory    

59



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC, individually and as          
Co-Documentation Agent    
 
           
 
  By   /s/ Richard L. Tavrow
 
   
 
      Name: Richard L. Tavrow    
 
      Title: Director    
 
                Banking Products    
 
                Services, US    

             
 
  By   /s/ Marie A. Haddad
 
   
 
      Name: Marie A. Haddad    
 
      Title: Associate Director    
 
                Banking Products    
 
                Services, US    

60



--------------------------------------------------------------------------------



 



                  BNP PARIBAS, as Lender
 
           
 
  By   /s/ William Davidson
 
   
 
      Name: William Davidson    
 
      Title: Director    
 
           
 
  By   /s/ Stuart Darby
 
   
 
      Name: Stuart Darby    
 
      Title: Vice President    

61



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD., as Lender
 
           
 
  By   /s/ Bertram H. Tang
 
   
 
      Name: Bertram H. Tang    
 
      Title: SVP & Team Leader    

62



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A., as Lender
 
           
 
  By   /s/ Jillian L. Richardson Bales
 
   
 
      Name: Jillian L. Richardson Bales    
 
      Title: Vice President    

63



--------------------------------------------------------------------------------



 



                  HSBC Bank USA, National Association, as Lender
 
           
 
  By   /s/ David Wagstaff
 
   
 
      Name: David Wagstaff    
 
      Title: Senior Vice President    

64



--------------------------------------------------------------------------------



 



Schedule 1.01
Subsidiaries Excluded from Definition of “Material Subsidiary”

      Subsidiary
Precise Software Solutions, Inc., a Delaware corporation)
 
   
WQuinn, Inc., a Delaware corporation
 

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Commitments

                Revolving Loan   Lender   Commitment  
JPMorgan Chase Bank, National Association
  $ 175,000,000    
 
         
Citicorp USA, Inc.
  $ 175,000,000    
 
         
Bank of America, N.A.
  $ 125,000,000    
 
         
Morgan Stanley Bank
  $ 125,000,000    
 
         
UBS Loan Finance LLC
  $ 125,000,000    
 
         
BNP Paribas
  $ 85,000,000    
 
         
Mizuho Corporate Bank, Ltd.
  $ 85,000,000    
 
         
Wells Fargo Bank, N.A.
  $ 75,000,000    
 
         
HSBC Bank USA, National Association
  $ 30,000,000    
 
         
TOTAL COMMITMENTS
  $ 1,000,000,000    

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
1. None

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Liens
1. None

 



--------------------------------------------------------------------------------



 



Schedule 6.03
Subsidiary Indebtedness
1. $520 million of 0.25% convertible subordinated notes due 2013 issued by
Veritas.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

             
1.
  Assignor:        
 
     
 
   
2.
  Assignee:        
 
           
 
      [and is an Affiliate/Approved Fund of [identify Lender]1]      
3.
  Borrower(s):   Symantec Corporation      
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A.,    
 
      As the administrative agent under the Credit Agreement      
5.
  Credit Agreement:   The $1,000,000,000 Credit Agreement dated as of    

 

1   Select as applicable.

Exh A - 1



--------------------------------------------------------------------------------



 



             
 
                           among Symantec Corporation, the Lenders parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents parties thereto]    
6.
  Assigned Interest:        
 
           

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loan     Percentage Assigned of   Facility
Assigned2   for all Lenders     Assigned     Commitment/Loans3  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

Effective Date:                                 , 20                      [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFORE.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
           Title:    

 

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment”, “Tranche A Commitment”, “Tranche B Commitment”, etc.).   3   Set
forth, to at least 9 decimals, as a percentage of the Commitment/Loans of all
Lenders thereunder.

Exh A - 2



--------------------------------------------------------------------------------



 



                  ASSIGNEE    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
   
 
           Title:    

[Consented to and]4 Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

         
By
       
 
 
 
   
 
       Title:    
 
        [Consented to:]5    
 
        [NAME OF RELEVANT PARTY]    
 
       
By
       
 
 
 
   
 
        Title:    

 

4   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   5   To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender) is required by the terms
of the Credit Agreement.

Exh A - 3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document , (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section ___thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender         , attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

Annex 1 - 1



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York [confirm
that choice of law provision parallels the Credit Agreement].

Annex 1 - 2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF REVOLVING NOTE

     
$                    
  Dated:                    

          FOR VALUE RECEIVED, the undersigned, Symantec Corporation, a Delaware
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of ___. or its
registered assigns (the “Lender”) for the account of its applicable lending
office the aggregate principal amount of the Revolving Loans and the Swingline
Loans (each as defined below) owing to the Lender by the Borrower pursuant to
the Credit Agreement dated as of July 12, 2006 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the Lender and certain other
lender parties party thereto, and JPMorgan Chase Bank, National Association, as
Administrative Agent for the Lender and such other lender parties on the
Maturity Date.
          Both principal and interest are payable in lawful money of the United
States of America to JPMorgan Chase Bank, National Association, as
Administrative Agent, as provided in the Credit Agreement. Each Revolving Loan
and Swingline Loan owing to the Lender by the Borrower and the maturity thereof,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto,
which is part of this Promissory Note; provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Loans (variously, the “Revolving
Loans or the “Swingline Loans”) by the Lender to or for the benefit of the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Loans and Swingline Loan being
evidenced by this Promissory Note, and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

                          SYMANTEC CORPORATION      
 
  By                              
 
      Title:                              

Exh B - 1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS OF PRINCIPAL

                                                  Amount of     Unpaid          
      Amount of     Principal Paid     Principal     Notation   Date     Loan  
  or Prepaid     Balance     Made By  

Exh B - 2



--------------------------------------------------------------------------------



 



Exhibit C
July 12, 2006
To the Lenders and the Administrative
      Agent Referred to Below
c/o JPMorgan Chase Bank N.A., as
     Administrative Agent
270 Park Avenue
New York, New York 10017
Ladies and Gentlemen:
     We have acted as counsel to Symantec Corporation, a Delaware corporation
(“Borrower”), in connection with: (i) the execution and delivery by Borrower of
the Credit Agreement (the “Credit Agreement”), dated as of July 12, 2006, among
Borrower, each lender from time to time that is a party thereto (collectively,
the “Lenders” and individually, a “Lender”) and JPMorgan Chase Bank N.A., as
Administrative Agent (the “Administrative Agent”), and (ii) the execution and
delivery by the Guarantors (as defined below) of the Guaranty (the “Guaranty”),
dated as of July 12, 2006, made by Veritas Software Global LLC, Veritas
Operating Corporation, Veritas Software Investment Company and Veritas Software
Technology Corporation (each a “Guarantor” and collectively, the “Guarantors”)
in favor of the Lenders and the Administrative Agent (the Credit Agreement and
the Guaranty together, the “Loan Documents”). We are furnishing this opinion to
you pursuant to Section 4.01(b) of the Credit Agreement. Capitalized terms used
in this opinion that are not otherwise defined herein or in Exhibit A hereto
shall have the meanings assigned to those terms in the Loan Documents.
     In rendering this opinion, we have examined such matters of law as we
considered necessary for the purpose of rendering this opinion. As to matters of
fact material to the opinions expressed herein, we have relied solely upon the
representations and warranties as to factual matters contained in, and made by
Borrower pursuant to, the Management Certificate (as defined in Exhibit A) and
upon our examination of the documents identified on Exhibit A (collectively, the
“Reviewed Documents”). We have not examined, and we express no opinion with
respect to, any documents other than those described on Exhibit A or made any
independent factual investigation. Except as described on Exhibit A, bring-down
certificates, telegrams or telephonic advice of the public officials referred to
on Exhibit A were not obtained as of the date hereof. Except as described on
Exhibit A, we have not caused the search of any record of any governmental
agency or third party.
     In our examination of documents, we have assumed the current accuracy and
completeness of (a) the information obtained from public officials and records
included in the documents identified on Exhibit A and (b) the representations
and warranties made by representatives of Borrower to us, including, without
limitation, those set forth in the

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank N.A., as Administrative Agent
The Lenders
July 12, 2006
Page 2
Management Certificate. We have also assumed that all the representations and
warranties made by the Borrower in, or pursuant to, the Credit Agreement are
true and complete in all material respects. We have made no attempt to verify
the accuracy of any of such information, representations or warranties or to
determine the existence or non-existence of any factual matters other than those
described above.
     In our examination of documents for purposes of this opinion, we have
assumed, and express no opinion as to, the genuineness of all signatures on
original documents, the authenticity and completeness of all documents submitted
to us as originals, the conformity to originals and completeness of all
documents submitted to us as copies, the lack of any undisclosed termination,
modification, waiver or amendment to any document reviewed by us, the legal
competence and capacity of all persons or entities executing the same and
(except with respect to due authorization of the Credit Agreement by Borrower
and the Guaranty by the Guarantors) the due authorization, execution and
delivery of all documents where due authorization, execution and delivery are
prerequisites to the effectiveness thereof.
     For the purposes of this opinion, we have also assumed, without independent
investigation, that: (a) the Loan Documents reflect the complete understanding
and agreement of the parties concerning the subject matter thereof; (b) the
Credit Agreement is a legal, valid and binding obligation of the Administrative
Agent and each Lender, enforceable against the Administrative Agent and each
Lender in accordance with its terms; and (c) Borrower is not insolvent and by
executing and delivering the Credit Agreement will not become insolvent and has
not intended to incur, and will not have believed that it has incurred, debts
beyond its ability to pay them as they mature.
     Our representation of the Borrower has been limited to specific matters on
which the Borrower has engaged us from time to time. As used herein, the phrases
“to our knowledge” and phrases of similar import, refer only to the actual
present knowledge of the attorneys currently in this firm representing Borrower
in connection with the execution and delivery of the Credit Agreement. Except to
the extent expressly set forth herein, we have not undertaken any independent
investigation to determine the existence or absence of any fact, and no
inference as to our knowledge of any matters bearing on the accuracy of any such
statement should be drawn from the fact of our representation of the Borrower.
     We do not assume any responsibility for the accuracy, completeness or
fairness of any information, including, but not limited to, financial
information, furnished to you by Borrower (or any of its agents or
representatives) concerning the business, assets, operations, financial
condition or affairs of Borrower or any of its subsidiaries or any other
information furnished to you by Borrower or any of its agents or
representatives.
     Where statements in this opinion are qualified by the term “material” or
“material adverse effect”, those statements involve judgments and opinions as to
the materiality or lack of materiality of the following matters, which judgments
and opinions are entirely those of Borrower and its officers, after having been
advised by us as to the legal effect and consequences

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank N.A., as Administrative Agent
The Lenders
July 12, 2006
Page 3
of such matters: (a) any matter to Borrower and its subsidiaries taken as a
whole; or (b) any matter to the businesses, assets, operations or financial
conditions of Borrower and its subsidiaries, taken as a whole; or (c) the
ability of Borrower to pay or perform its obligations in accordance with the
terms of the Credit Agreement; or (d) the rights and remedies of the
Administrative Agent or any Lender or under the Loan Documents or any related
document, instrument or agreement.
     This opinion is subject to, and we render no opinion with respect to the
effect of the following:
(a) the effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium, bulk sales, fraudulent conveyance and other similar laws now or
hereafter in effect relating to or affecting the rights and remedies of
creditors generally, including, without limitation, the effect of statutory or
other law regarding fraudulent conveyances, preferential transfers and equitable
subordination;
(b) the effect of general principles of equity, including but not limited to
judicial decisions holding that certain provisions are unenforceable when their
enforcement would violate the implied covenant of good faith and fair dealing,
or would be commercially unreasonable or involve undue delay, whether or not
such principles or decisions have been codified by statute, concepts of
materiality, reasonableness, good faith and fair dealing, unconscionability and
the possible unavailability of specific performance, injunctive relief or other
equitable remedies, regardless of whether considered in a proceeding in equity
or at law;
(c) the effect of limitations imposed by reason of generally applicable public
policy principles or considerations or limitations imposed by or resulting from
the exercise by any court of its discretion;
(d) the existence or effect of any implied duty or covenant of good faith and
fair dealing to which any Lender may have been or may be subject;
(e) the effect of any applicable law or court decisions that requires the
Administrative Agent or a Lender to enforce its remedies in a commercially
reasonable manner;
(f) any federal or state securities laws;
(g) the effect of state and federal laws and judicial decisions that provide,
among other things, (i) that oral modifications to a contract or waivers of
contractual provisions may be enforceable, if the modification was performed,
notwithstanding any express provision in the agreement that the agreement may
only be modified or an obligation thereunder waived in writing, or (ii) that an
implied agreement may be created from trade practices or course of conduct;

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank N.A., as Administrative Agent
The Lenders
July 12, 2006
Page 4
(h) the enforceability of any provision purporting to waive rights to trial by
jury, service of process or objections to the laying of venue or to forum on the
basis of forum non conveniens in connection with any litigation arising out of
or pertaining to the Loan Documents;
(i) the effect of judicial decisions that may permit the introduction of
extrinsic evidence to modify the terms or the interpretation of the Loan
Documents;
(j) the effect of equitable principles on the enforceability of any provisions
of the Loan Documents providing that (i) rights or remedies are not exclusive,
(ii) rights or remedies may be exercised without notice, (iii) every right or
remedy is cumulative and may be exercised in addition to or with any other right
or remedy, or (iv) the failure to exercise, or any delay in exercising, rights
or remedies available under the Loan Documents will not operate as a waiver of
any such right or remedy;
(k) applicable statutes and judicial decisions which provide, among other
things, that a court may limit the granting of attorneys’ fees to those
attorneys’ fees which are determined by the court to be reasonable and that
attorneys’ fees may be granted only to a prevailing party and that a contractual
provision for attorneys’ fees is deemed to extend to both parties
(notwithstanding that such provision by its express terms benefits only one
party); and
(l) the effect of equitable principles on the enforceability of any provision in
the Loan Documents that permits or authorizes any Lender to exercise remedies or
impose penalties or an increase in interest rate for late payment or other
default if it is determined that the default is not material, the remedies or
penalties bear no reasonable relation to the damage suffered by any Lender as a
result of the default or it cannot be demonstrated that the enforcement of the
remedies or penalties is reasonably necessary for the protection of any Lender.
     We call your attention to the fact that the Loan Documents provide for a
guaranty by the Guarantors as subsidiaries of Borrower, and as such, is what is
known as an “upstream guaranty” that should be supported by direct and
sufficient consideration paid to the subsidiary making the guaranty.
Accordingly, we have assumed in rendering our opinions that the guaranty
provided for in the Guaranty is supported by sufficient, good and valuable
consideration and that the Guarantors are not insolvent, nor will any Guarantor
be rendered insolvent by the making of the guaranty.
     With respect to our opinion expressed in paragraphs 1, 6 and 7 below that
Borrower and the Guarantors are in good standing under the laws of the States of
California and Delaware, we have relied solely upon the good standing
certificates provided by the California Secretary of State, California Franchise
Tax Board and the Delaware Secretary of State to the effect that Borrower and
the Guarantors are in good standing under the laws of such states.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank N.A., as Administrative Agent
The Lenders
July 12, 2006
Page 5
     With respect to our opinion in paragraph 5 below, we have relied solely
upon Borrower’s identification of those agreements of Borrower that Borrower
considers to be material with respect to the Loan Documents and the transactions
contemplated to be carried out in accordance with and pursuant to the Loan
Documents and copies, supplied to us by Borrower, of such Borrower Material
Agreements that are expressly listed and identified as “Borrower Material
Agreements” on Exhibit B hereto and in the Management Certificate. We have not
undertaken any independent investigation of such matters.
     We are admitted to practice law in the State of California and in the State
of New York. The opinions expressed herein are limited to the existing internal
laws of the State of California, the existing internal laws of the State of New
York, and the existing federal laws of the United States of America, assuming
that such laws apply to the matters expressed herein. To the extent that any of
the Reviewed Documents (other than the Loan Documents) are governed by the laws
of any jurisdiction other than the States of California or New York, or the
United States federal law as described above, our opinion relating to those
documents is based solely upon the apparent meaning of the language, without
regard to interpretation or construction that might be indicated by the laws
governing those agreements. Our opinion is limited to such California and New
York state and United States federal statutes, laws, rules or regulations as in
our experience are of general application to transactions of the sort
contemplated by the Loan Documents.
     With respect to our enforceability opinion in paragraph 3 below, our
opinion is limited to the existing laws of the State of New York. With respect
to the Loan Documents, we have assumed that in a proceeding outside of New York
that the choice of New York state law would be given effect and would
exclusively apply to and govern the Loan Documents.
     In accordance with Section 95 of the American Law Institute’s Restatement
(Third) of the Law Governing Lawyers (2000), this opinion letter is to be
interpreted in accordance with customary practices of lawyers rendering opinions
to third parties in transactions of the type provided for in the Loan Documents.
     In rendering the opinions below, we are opining only as to the specific
legal issues expressly set forth therein, and no opinion shall be inferred as to
any other matter or matters.
     Based upon and subject to the foregoing, and subject to all of the
assumptions, qualifications, exceptions and limitations contained herein, we are
of the opinion that:
1. Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Borrower is duly qualified to
do business and is in good standing as a foreign corporation under the laws of
the State of California.
2. All corporate action on the part of Borrower, its directors and its
stockholders necessary for the authorization, execution and delivery of the
Credit Agreement has been taken.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank N.A., as Administrative Agent
The Lenders
July 12, 2006
Page 6
3. The Credit Agreement constitutes a valid and binding obligation of Borrower,
enforceable according to its terms, and the Guaranty constitutes a valid and
binding obligation of the Guarantors, enforceable in accordance with its terms.
4. The execution, delivery and performance of, and compliance with, the Credit
Agreement, is within Borrower’s corporate powers, and the execution, delivery
and performance of, and compliance with, the Guaranty, is within each
Guarantor’s corporate powers.
5. The execution, delivery and performance of, and compliance with, the Credit
Agreement by the Borrower and the Guaranty by the Guarantors has not resulted
and will not result in, any violation of, or conflict with and does not
constitute a default under: (i) any term of the Certificates of Incorporation or
Bylaws of Borrower, Veritas Operating Corporation, Veritas Software Investment
Company and Veritas Software Technology Corporation or the operating agreement
of Veritas Software Global LLC, or (ii) to our knowledge, any material term or
provision of any Borrower Material Agreement, or (iii) any United States
federal, New York State or California State statute, rule or regulation
applicable to Borrower or any Guarantor, or (iv) any judgment or order of any
United States federal or California State court known to us to be applicable to
Borrower or any Guarantor, in each case where such violation, conflict or
default would materially and adversely affect Borrower or materially impair the
ability of Borrower to perform its obligations under the Credit Agreement or the
ability of any Guarantor to perform its obligations under the Guaranty.
6. Veritas Software Global LLC is a limited liability company duly formed and in
good standing under the laws of the State of Delaware.
7. Veritas Operating Corporation, Veritas Software Investment Company and
Veritas Software Technology Corporation are corporations duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
Veritas Operating Corporation, Veritas Software Investment Company and Veritas
Software Technology Corporation are duly qualified to do business and are in
good standing as foreign corporations under the laws of the State of California.
8. All required action on the part of the members and managers of Veritas
Software Global LLC necessary for the authorization, execution and delivery of
the Guaranty has been taken.
9. All corporate action on the part of Veritas Operating Corporation, Veritas
Software Investment Company and Veritas Software Technology Corporation, their
directors and their stockholders necessary for the authorization, execution and
delivery of the Guaranty has been taken.

 



--------------------------------------------------------------------------------



 



JP Morgan Chase Bank N.A., as Administrative Agent
The Lenders
July 12, 2006
Page 7
10. To our knowledge, no approval, consent, exemption, order or authorization,
registration, or declaration by, or notice to, or filing with, any California
State, New York State or United States federal governmental entity is necessary
or required to be made by Borrower or any Guarantor in connection with the
execution and delivery as of the Effective Date or performance by such party of
the Credit Agreement or the Guaranty.
11. The Borrower is not, and is not required to be, registered as an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended.
     In addition, we supplementally inform you that, to our knowledge, except as
described in Borrower’s Annual Report on Form 10-K for the fiscal year ended
March 31, 2006 (the “2006 10-K”), there is no action, suit or proceeding pending
or threatened in writing, at law, in equity, in arbitration or before any
governmental authority in the United States against Borrower or any Guarantor
which (a) purports to affect or pertain to the Credit Agreement or the Guaranty
or any of the transactions contemplated by the Credit Agreement or the Guaranty;
or (b) could reasonably be expected to have a Material Adverse Effect. Please
note that we have not conducted a docket search in any jurisdiction with respect
to litigation that may be pending against the Borrower or any of its
subsidiaries or its or their property and that we are not litigation counsel to
the Company in any of the matters described in the 2006 10-K or in most other
litigation matters to which the Company or its subsidiaries are parties or by
which any of their property may be bound. Other than to request the Management
Certificate, we have not undertaken any further inquiry or analysis whatsoever
in connection with the existence of, or any evaluation of. any such action, suit
or proceeding or the accuracy of such description.
     This opinion is intended solely for the benefit of each Lender for the
purpose of the loan financing contemplated by the Loan Documents and is not to
be used by any Lender for any other purpose or made available to or relied upon
by any other person, firm or entity, without our prior written consent, except
that you may, however, deliver a copy of this opinion to your attorneys, and to
any Eligible Assignee or Participant of any Lender and to any successor
Administrative Agent and any Eligible Assignee or Participant and any successor
Administrative Agent may rely on this opinion as if it were addressed and had
been delivered to them on the date hereof. This opinion speaks as of the date
first above written, and we disclaim any duty to update or advise any Lender of
any fact, circumstance, event or change in the law or the facts that may
hereafter occur or be brought to our attention, even if it may affect or modify
any of the opinions expressed herein.

                      Very truly yours,    
 
                    FENWICK & WEST LLP    
 
           
 
  By:   /s/ David K. Michaels    
 
           
 
      David K. Michaels, a Partner    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
REVIEWED DOCUMENTS
     (a) Copies of the Loan Documents;
     (b) The Certificate of Incorporation of Borrower certified by the Delaware
Secretary of State on July 11, 2006 and the Bylaws of Borrower certified by the
Secretary of Borrower on July 12, 2006;
     (c) The Certificate of Formation of Veritas Software Global LLC certified
by the Delaware Secretary of State on July 11, 2006 and the Operating Agreement
of Veritas Software Global LLC certified by the Secretary of Veritas Software
Global LLC on July 12, 2006;
     (d) The Certificate of Incorporation of Veritas Operating Corporation
certified by the Delaware Secretary of State on July 11, 2006 and the Bylaws of
Veritas Operating Corporation certified by the Secretary of Veritas Operating
Corporation on July 12, 2006;
     (e) The Certificate of Incorporation of Veritas Software Investment Company
certified by the Delaware Secretary of State on July 11, 2006 and the Bylaws of
Veritas Software Investment Company certified by the Secretary of Veritas
Software Investment Company on July 12, 2006;
     (f) The Certificate of Incorporation of Veritas Software Technology
Corporation certified by the Delaware Secretary of State on July 11, 2006 and
the Bylaws of Veritas Software Technology Corporation certified by the Secretary
of Veritas Software Technology Corporation on July 12, 2006;
     (g) Copies of resolutions adopted by the Board of Directors of Borrower on
June 5, 2006 relating to the Loan Documents;
     (h) Copies of resolutions adopted by the Sole Member of Veritas Software
Global LLC by unanimous written consent on July 12, 2006 relating to the Loan
Documents;
     (i) Copies of resolutions adopted by the Board of Directors of Veritas
Operating Corporation by unanimous written consent on July 12, 2006 relating to
the Loan Documents;
     (j) Copies of resolutions adopted by the Board of Directors of Veritas
Software Investment Company by unanimous written consent on July 12, 2006
relating to the Loan Documents;
     (k) Copies of resolutions adopted by the Board of Directors of Veritas
Software Technology Corporation by unanimous written consent on July 12, 2006
relating to the Loan Documents;
     (l) Certificate of Good Standing issued by the Secretary of State of the
State of Delaware regarding Borrower dated July 11, 2006;

 



--------------------------------------------------------------------------------



 



     (m) Certificate of Good Standing issued by the Secretary of State of the
State of Delaware regarding Veritas Software Global LLC dated July 11, 2006;
     (n) Certificate of Good Standing issued by the Secretary of State of the
State of Delaware regarding Veritas Operating Corporation dated July 11, 2006;
     (o) Certificate of Good Standing issued by the Secretary of State of the
State of Delaware regarding Veritas Software Investment Company dated July 11,
2006;
     (p) Certificate of Good Standing issued by the Secretary of State of the
State of Delaware regarding Veritas Software Technology Corporation dated
July 11, 2006;
     (q) Certificate of Status issued by the Secretary of State of the State of
California dated July 11, 2006 and Certificate of Status issued by the
California Franchise Tax Board dated July 11, 2006 with respect to the good
standing of Borrower as a foreign corporation;
     (r) Certificate of Status issued by the California Franchise Tax Board
dated July 11, 2006 with respect to the good standing of Veritas Software Global
LLC as a foreign limited liability company;
     (s) Certificate of Status issued by the Secretary of State of the State of
California dated July 11, 2006 and Certificate of Status issued by the
California Franchise Tax Board dated July 11, 2006 with respect to the good
standing of Veritas Operating Corporation as a foreign corporation;
     (t) Certificate of Status issued by the Secretary of State of the State of
California dated July 11, 2006 and Certificate of Status issued by the
California Franchise Tax Board dated July 11, 2006 with respect to the good
standing of Veritas Software Investment Company as a foreign corporation;
     (u) Certificate of Status issued by the Secretary of State of the State of
California dated July 11, 2006 and Certificate of Status issued by the
California Franchise Tax Board dated July 11, 2006 with respect to the good
standing of Veritas Software Technology Corporation as a foreign corporation;
     (v) A certificate of Borrower certifying the names and true signatures of
certain officers of Borrower authorized to sign the Credit Agreement;
     (w) A certificate of Veritas Software Global LLC certifying the names and
true signatures of certain officers of Veritas Software Global LLC authorized to
sign the Guaranty;
     (x) A certificate of Veritas Operating Corporation certifying the names and
true signatures of certain officers of Veritas Operating Corporation authorized
to sign the Guaranty;
     (y) A certificate of Veritas Software Investment Company certifying the
names and true signatures of certain officers of Veritas Software Investment
Company authorized to sign the Guaranty;

 



--------------------------------------------------------------------------------



 



     (z) A certificate of Veritas Software Technology Corporation certifying the
names and true signatures of certain officers of Veritas Software Technology
Corporation authorized to sign the Guaranty;
     (aa) A Management Certificate addressed to us and dated of even date
herewith executed by Borrower (the “Management Certificate”); and
     (bb) Copies of the agreements, each of which is listed on Exhibit B to this
letter, and which have been identified to us by Borrower on Exhibit A to the
Management Certificate to be the only material agreements of Borrower to which
Borrower is a party or by which Borrower’s assets are bound that Borrower
considers to be material with respect to the Loan Documents and the transactions
contemplated to be carried out in accordance with and pursuant to the Loan
Documents (the “Borrower Material Agreements”).

 



--------------------------------------------------------------------------------



 



EXHIBIT B
List of Borrower Material Agreements

1.   Indenture dated as of August 1, 2003 between Veritas Software Corporation &
U.S. Bank National Association, as Trustee   2.   First Supplemental Indenture
dated as of October 25, 2004 between Veritas Software Corporation and U.S. Bank
National Association, as Trustee   3.   Second Supplemental Indenture dated as
of July 2, 2005 by and between Veritas Software Corporation, Symantec
Corporation and U.S. Bank National Association, as Trustee   4.   Form of
Indemnification Agreement with Officers and Directors, as amended   5.   Form of
Indemnification Agreement, for Officers, Directors and Key Employees   6.  
Veritas Software Corporation 1993 Equity Incentive Plan, including form of Stock
Option Agreement   7.   Veritas Software Corporation 1993 Director Stock Option
Plan, including form of Stock Option Agreement   8.   Symantec Corporation 1996
Equity Incentive Plan, as amended, including form of Stock Option Agreement and
form of Restricted Stock Purchase Agreement   9.   Symantec Corporation Deferred
Compensation Plan, as adopted November 7, 1996   10.   Symantec Corporation 1998
Employee Stock Purchase Plan, as amended   11.   Brightmail Incorporated 1998
Stock Option Plan, as amended, including form of Stock Option Agreement and
Notice of Assumption   12.   Symantec Corporation Acquisition Plan, dated
July 15, 1999   13.   Symantec Corporation Stock Option Grant dated January 1,
2000 to John W. Thompson   14.   Symantec Corporation 2000 Directors Equity
Incentive Plan, as amended   15.   Symantec Corporation 2001 Non- Qualified
Equity Incentive Plan   16.   Symantec Corporation 2002 Executive Officers’
Stock Purchase Plan, as amended

 



--------------------------------------------------------------------------------



 



17.   Veritas Software Corporation 2002 Directors Stock Option Plan, including
form of Stock Option Agreement and form of Notice of Stock Option Grant   18.  
Veritas Software Corporation 2003 Stock Incentive Plan, as amended and restated,
including form of Stock Option Agreement, form of Stock Option Agreement for
Executive Officers and form of Notice of Stock Option Assumption   19.  
Symantec Corporation 2004 Equity Incentive Plan, as amended, including form of
Stock Option Agreement (Terms and Conditions), and form of Restricted Stock Unit
Award Agreement   20.   Offer Letter, dated February 8, 2006, from Symantec
Corporation to James A. Beer   21.   Employment Agreement, dated December 15,
2004, between Symantec Corporation and Gary Bloom, as amended   22.   Employment
Agreement, dated December 15, 2004, between Symantec Corporation and Jeremy
Burton, as amended   23.   Employment Agreement, dated December 15, 2004,
between Symantec Corporation and Kris Hagerman, as amended   24.   Offer Letter,
dated January 12, 2004, from Symantec Corporation to Thomas W. Kendra   25.  
Employment Agreement, dated April 11, 1999, between Symantec Corporation and
John W. Thompson   26.   Form of FY06 Executive Incentive Plan   27.   Form of
FY06 Executive Supplemental Incentive Plan   28.   Symantec Senior Executive
Incentive Plan   29.   Symantec Corporation Executive Retention Plan, as amended
  30.   Amended and Restated Authorized Symantec Electronic Reseller for Shop
Symantec Agreement dated as of July 1, 2003 by and among Symantec Corporation,
Symantec Limited and Digital River, Inc., as amended   31.   Amendment Eleven to
the Amended and Restated Authorized Symantec Electronic Reseller For Shop
Symantec Agreement   32.   Amended Agreement Respecting Certain Rights of
Publicity, by and between Peter Norton and Peter Norton Computing, Inc., dated
August 31, 1990   33.   Assignment of Copyright and Other Intellectual Property
Rights, by and between Peter Norton and Peter Norton Computing, Inc., dated
August 31, 1990

 



--------------------------------------------------------------------------------



 



34.   Form of Environmental Indemnity Agreement, dated April 23, 1999, Exhibit C
between Veritas and Fairchild Semiconductor Corporation, included as Exhibit C
to that certain Agreement of Purchase and Sale, dated March 29, 1999 between
Veritas and Fairchild Semiconductor of California   35.   Indenture, dated as of
June 16, 2006, between Symantec Corporation and U.S. Bank National Association,
as Trustee   36.   Indenture, dated as of June 16, 2006, between Symantec
Corporation and U.S. Bank National Association, as Trustee   37.   Master Terms
and Conditions, between Symantec Corporation and Citibank, N.A., dated June 9,
2006, including Confirmations dated June 12, 2006   38.   Master Terms and
Conditions (for Warrants), between Symantec Corporation and Citibank, N.A, dated
June 9, 2006, including Confirmations dated June 12, 2006   39.   Master Terms
and Conditions, between Symantec Corporation and Bank of America, N.A., dated
June 9, 2006, including Confirmations dated June 12, 2006   40.   Master Terms
and Conditions (for Warrants), between Symantec Corporation and Bank of America,
N.A., dated June 9, 2006, including Confirmations dated June 12, 2006

 



--------------------------------------------------------------------------------



 



Exhibit D
EXECUTION VERSION
SUBSIDIARY GUARANTY
Dated as of July 12, 2006
From
THE GUARANTORS NAMED HEREIN
and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE LENDER PARTIES REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



T A B L E O F C O N T E N T S

          Section   Page  
Section 1.   Guaranty; Limitation of Liability
    3  
 
       
Section 2.   Guaranty Absolute
    4  
 
       
Section 3.   Waivers and Acknowledgments
    5  
 
       
Section 4.   Subrogation
    6  
 
       
Section 5.   Payments Free and Clear of Taxes, Etc.
    6  
 
       
Section 6.   Representations and Warranties
    8  
 
       
Section 7.   Covenants
    8  
 
       
Section 8.   Amendments, Guaranty Supplements, Etc.
    9  
 
       
Section 9.   Notices, Etc.
    9  
 
       
Section 10.   No Waiver; Remedies
    9  
 
       
Section 11.   Right of Set-off
    10  
 
       
Section 12.   Indemnification
    10  
 
       
Section 13.   Subordination
    10  
 
       
Section 14.   Continuing Guaranty; Assignments under the Credit Agreement
    11  
 
       
Section 15.   Execution in Counterparts
    12  
 
       
Section 16.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
    12  
 
       
Exhibit A — Guaranty Supplement
       

2



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY
          SUBSIDIARY GUARANTY dated as of July 12, 2006 made by the Persons
listed on the signature pages hereof under the caption “Subsidiary Guarantors”
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the "Guarantors” and,
individually, each a “Guarantor”) in favor of the Lender Parties (as defined in
the Credit Agreement referred to below).
          PRELIMINARY STATEMENT. Symantec Corporation, a Delaware corporation
(the “Borrower” and, together with the Guarantors, the “Loan Parties” and each,
individually, a “Loan Party"), is party to a Credit Agreement dated as of
July 12, 2006 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the capitalized terms
defined therein and not otherwise defined herein being used herein as therein
defined) with certain Lenders party thereto and JPMorgan Chase Bank, National
Association, as Administrative Agent for such Lenders (together with the Lenders
the “Lender Parties” and each, individually, a “Lender Party"). Each Guarantor
will derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement. It is a condition precedent to the making
of Advances by the Lender Parties under the Credit Agreement that each Guarantor
shall have executed and delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lender Parties to make Advances under the Credit Agreement from time
to time, each Guarantor, jointly and severally with each other Guarantor, hereby
agrees as follows:
          Section 1. Guaranty; Limitation of Liability. (a) Each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all obligations of each
other Loan Party now or hereafter existing under or in respect of this Guaranty
and the Credit Agreement (together, the “Loan Documents") (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premiums, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender Party in enforcing any rights
under this Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Lender Party under or in respect of the Loan Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Loan
Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Guaranty and the
obligations of each

3



--------------------------------------------------------------------------------



 



Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the other Lender Parties and the Guarantors hereby irrevocably agree that
the obligations of each Guarantor under this Guaranty at any time shall be
limited to the maximum amount as will result in the obligations of such
Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means any proceeding of the
type referred to in Article VII(i) of the Credit Agreement or Title 11, U.S.
Code, or any similar foreign, federal or state law for the relief of debtors.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.
          Section 2. Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender Party with respect thereto. The obligations of each Guarantor under or in
respect of this Guaranty are independent of the Guaranteed Obligations or any
other obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Guarantor to enforce this Guaranty, irrespective of whether any
action is brought against the Borrower or any other Loan Party or whether the
Borrower or any other Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Guaranty shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;

4



--------------------------------------------------------------------------------



 



     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
          Section 3. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Lender Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Administrative Agent may,
without notice to or demand upon such Guarantor and without affecting the
liability of such Guarantor under this Guaranty, foreclose under any mortgage by
nonjudicial sale, and each Guarantor hereby waives any defense to the recovery
by the Administrative Agent and the other Lender

5



--------------------------------------------------------------------------------



 



Parties against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Lender Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Lender Party.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.
          Section 4. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender Party against the Borrower, any
other Loan Party or any other insider guarantor or any collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash and the Commitments shall have
expired or been terminated. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty and (b) the Maturity Date, such amount shall
be received and held in trust for the benefit of the Lender Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Lender Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash and (iii) the
Maturity Date shall have occurred, the Lender Parties will, at such Guarantor’s
request and expense, execute and deliver to such Guarantor appropriate
documents, without recourse and without representation or warranty, necessary to
evidence the transfer by subrogation to such Guarantor of an interest in the
Guaranteed Obligations resulting from such payment made by such Guarantor
pursuant to this Guaranty.
          Section 5. Payments Free and Clear of Taxes, Etc. (a) Any and all
payments by or on account of any obligation of the Guarantor hereunder shall be
made free and clear of and

6



--------------------------------------------------------------------------------



 



without deduction for any Indemnified Taxes or Other Taxes; provided that if the
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Guarantor shall make such deductions
and (iii) the Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          (b) In addition, the Guarantor shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Guarantor shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Guarantor hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Guarantor by a Lender, or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Guarantor to a Governmental Authority, the Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender shall deliver to the Guarantor and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under the Credit Agreement (and from time to time thereafter upon the request of
the Guarantor or the Administrative Agent, but only if such Foreign Lender is
legally entitled to do so), whichever of the following is applicable:
          (i) duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;
          (ii) duly completed copies of Internal Revenue Service Form W-ECI;
          (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation”

7



--------------------------------------------------------------------------------



 



described in section 881(c)(3)(C) of the Code and (y) duly completed copies of
Internal Revenue Service Form W-8BEN, or
          (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.
               In addition, each Lender shall deliver such other documentation
prescribed by applicable law as will enable the Guarantor or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements..
          (b) (f) If the Administrative Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Guarantor or with respect to which the
Guarantor has paid additional amounts pursuant to this Section 5, it shall pay
over such refund to the Guarantor (but only to the extent of indemnity payments
made, or additional amounts paid, by the Guarantor under this Section 5 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Guarantor, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Guarantor (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Guarantor or any other Person.
          Section 6. Representations and Warranties. Each Guarantor hereby makes
each representation and warranty made in the Loan Documents by the Borrower with
respect to such Guarantor and each Guarantor hereby further represents and
warrants as follows:
     (a) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
     (b) Such Guarantor has, independently and without reliance upon any Lender
Party and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Guaranty and each
other Loan Document to which it is or is to be a party, and such Guarantor has
established adequate means of obtaining from each other Loan Party on a
continuing basis information pertaining to, and is now and on a continuing basis
will be completely familiar with, the business, condition (financial or
otherwise), operations, performance, properties and prospects of such other Loan
Party.
          Section 7. Covenants. Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid, any Lender
Party shall have any Commitment, such Guarantor will perform and observe, and
cause each of its Subsidiaries to

8



--------------------------------------------------------------------------------



 



perform and observe, all of the terms, covenants and agreements set forth in the
Loan Documents on its or their part to be performed or observed or that the
Borrower has agreed to cause such Guarantor or such Subsidiaries to perform or
observe.
          Section 8. Amendments, Guaranty Supplements, Etc. (a) No amendment or
waiver of any provision of this Guaranty and no consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Administrative Agent and the Required Lenders, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all of the Lender
Parties (other than any Lender Party that is, at such time, a Defaulting
Lender), (a) reduce or limit the obligations of any Guarantor hereunder, release
any Guarantor hereunder or otherwise limit any Guarantor’s liability with
respect to the obligations owing to the Lender Parties under or in respect of
the Loan Documents, (b) postpone any date fixed for payment hereunder or
(c) change the number of Lender Parties or the percentage of (x) the Commitments
or (y) the aggregate unpaid principal amount of the Advances that, in each case,
shall be required for the Lender Parties or any of them to take any action
hereunder.
          (b) Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person shall be referred to as an “Additional Guarantor”
and shall become and be a Guarantor hereunder, and each reference in this
Guaranty to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and each reference in any other Loan Document to a “Subsidiary
Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty”, "hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Subsidiary Guaranty”, “thereunder”, “thereof” or words of like
import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
          Section 9. Notices, Etc. All notices and other communications provided
for hereunder shall be in writing (including telegraphic, telecopy or telex
communication) and mailed, telegraphed, telecopied, telexed or delivered to it,
if to any Guarantor, addressed to it in care of the Borrower at the Borrower’s
address specified in Section 9.01 of the Credit Agreement, if to any Agent or
any Lender Party, at its address specified in Section 9.01 of the Credit
Agreement, or, as to any party, at such other address as shall be designated by
such party in a written notice to each other party. All such notices and other
communications shall, when mailed, telegraphed, telecopied or telexed, be
effective when deposited in the mails, delivered to the telegraph company,
transmitted by telecopier or confirmed by telex answerback, respectively.
Delivery by telecopier of an executed counterpart of a signature page to any
amendment or waiver of any provision of this Guaranty or of any Guaranty
Supplement to be executed and delivered hereunder shall be effective as delivery
of an original executed counterpart thereof.
          Section 10. No Waiver; Remedies. No failure on the part of any Lender
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

9



--------------------------------------------------------------------------------



 



          Section 11. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Article VII of the Credit Agreement to
authorize the Administrative Agent to declare the Notes due and payable pursuant
to the provisions of said Article VII, each Agent and each Lender Party and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Agent, such Lender Party
or such Affiliate to or for the credit or the account of any Guarantor against
any and all of the obligations of such Guarantor now or hereafter existing under
the Loan Documents, irrespective of whether such Agent or such Lender Party
shall have made any demand under this Guaranty or any other Loan Document and
although such obligations may be unmatured. Each Agent and each Lender Party
agrees promptly to notify such Guarantor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Agent and each
Lender Party and their respective Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Agent, such Lender Party and their respective Affiliates may
have.
          Section 12. Indemnification. (a) Without limitation on any other
obligations of any Guarantor or remedies of the Lender Parties under this
Guaranty, each Guarantor shall, to the fullest extent permitted by law,
indemnify, defend and save and hold harmless each Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party in
connection with or as a result of any failure of any Guaranteed Obligations to
be the legal, valid and binding obligations of any Loan Party enforceable
against such Loan Party in accordance with their terms.
          (b) Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Loan Documents, the
actual or proposed use of the proceeds of the Advances, the Transaction
Documents or any of the transactions contemplated by the Transaction Documents.
          (c) Without prejudice to the survival of any of the other agreements
of any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
          Section 13. Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other obligations owed to such Guarantor by each
other Loan Party (the

10



--------------------------------------------------------------------------------



 



“Subordinated Obligations”) to the Guaranteed Obligations to the extent and in
the manner hereinafter set forth in this Section 13:
     (a) Prohibited Payments, Etc. Except during the continuance of a Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
regularly scheduled payments from any other Loan Party on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
     (d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
          Section 14. Continuing Guaranty; Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(ii) the Maturity Date, (b) be binding upon the Guarantor, its successors

11



--------------------------------------------------------------------------------



 



and assigns and (c) inure to the benefit of and be enforceable by the Lender
Parties and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender Party
may assign or otherwise transfer all or any portion of its rights and
obligations under the Credit Agreement (including, without limitation, all or
any portion of its Commitments, the Advances owing to it and the Note or Notes
held by it) to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Lender Party
herein or otherwise, in each case as and to the extent provided in Section 9.04
of the Credit Agreement. No Guarantor shall have the right to assign its rights
hereunder or any interest herein without the prior written consent of the Lender
Parties.
          Section 15. Execution in Counterparts. This Guaranty and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
          Section 16. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.(a)
This Guaranty shall be governed by, and construed in accordance with, the laws
of the State of New York.
          (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.
          (c) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



          (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.
          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

                  VERITAS OPERATING CORPORATION    
 
           
 
  By   /s/ Stephen C. Markowski    
 
     
 
Title: President & C.E.O.    
 
                VERITAS SOFTWARE GLOBAL LLC    
 
           
 
  By   /s/ Stephen C. Markowski    
 
     
 
Title: President & C.E.O.    
 
                VERITAS SOFTWARE INVESTMENT COMPANY    
 
           
 
  By   /s/ Stephen C. Markowski    
 
     
 
Title: President & C.E.O.    
 
                VERITAS SOFTWARE TECHNOLOGY CORPORATION
 
           
 
  By   /s/ Stephen C. Markowski    
 
     
 
Title: President & C.E.O.    

13



--------------------------------------------------------------------------------



 



Exhibit A
To The
Subsidiary Guaranty
FORM OF SUBSIDIARY GUARANTY SUPPLEMENT
                     __, ____
JP Morgan Chase Bank, National Association, as Administrative Agent
[Address of Administrative Agent]
Attention:                     
Credit Agreement dated as of July 12, 2006 among
Symantec Corporation, a Delaware corporation (the “Borrower”), the Lender
Parties
party to the Credit Agreement,
and JPMorgan Chase Bank, as Administrative Agent
Ladies and Gentlemen:
          Reference is made to the above-captioned Credit Agreement and to the
Subsidiary Guaranty referred to therein (such Subsidiary Guaranty, as in effect
on the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Subsidiary Guaranty”). The capitalized terms defined in the Subsidiary Guaranty
or in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.
          Section 1. Guaranty; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender Party in enforcing any rights under this Guaranty
Supplement, the Subsidiary Guaranty or any other Loan Document. Without limiting
the generality of the foregoing, the undersigned’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
any other Loan Party to any Lender Party under or in respect of the Loan
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.

 



--------------------------------------------------------------------------------



 



          (b) The undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent and each other Lender Party, hereby
confirms that it is the intention of all such Persons that this Guaranty
Supplement, the Subsidiary Guaranty and the obligations of the undersigned
hereunder and thereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty Supplement, the Subsidiary Guaranty and the
obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Lender Parties and the
undersigned hereby irrevocably agree that the obligations of the undersigned
under this Guaranty Supplement and the Subsidiary Guaranty at any time shall be
limited to the maximum amount as will result in the obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.
          (c) The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Lender Parties under or in respect of the Loan
Documents.
          Section 2. Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Subsidiary Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a "Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
          Section 3. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 6 of the Subsidiary
Guaranty to the same extent as each other Guarantor.
          Section 4. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.
          Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard

15



--------------------------------------------------------------------------------



 



and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The undersigned agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty Supplement or the Subsidiary Guaranty or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty Supplement, the Subsidiary
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
          (c) The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party in any New
York State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.
          (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF ANY LENDER PARTY IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

            Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]
      By                  Title:           

16